The appellants moved for a rehearing.
In support of the motion there was a brief by Goggins, Bra-semi & Goggins of Grand Rapids.
In opposition thereto there was a brief by B. M. Vaughan of Grand Rapids.
The following opinion was filed January 13, 1920:
By the Court. — The mandate is modified to read:
Judgment affirmed, but with leave granted the defendants, on the record already made and such further evidence as either party may deem necessary, to apply to the trial court, within sixty days from the filing of the remittitur herein, for an .order opening the judgment for the purpose of determining whether there are ways and means by which the defendants may use the waters complained of without *370material injury to plaintiff, and if so to modify the judgment in accordance with the findings on such issue, leave being hereby granted the trial court to so modify the judgment in accordance with such findings.